FILED
                           NOT FOR PUBLICATION                                MAY 11 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-10307

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00404-SBA-1

  v.
                                                 MEMORANDUM*
JERRY ERVIN BUTTNER,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                             Submitted May 9, 2011**
                             San Francisco, California

Before: GOULD and M. SMITH, Circuit Judges, and MARBLEY,*** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
      Defendant-Appellant Jerry Buttner appeals a judgment following a jury

verdict convicting him of unlawful possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). The district court imposed a 77-month sentence. Because the

parties are familiar with the factual and procedural history of this case, we repeat

only those facts necessary to resolve the issue raised on appeal. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Buttner’s sole argument on appeal is that the district court erroneously

admitted into evidence a firearm registration report generated by the Automated

Firearms System (AFS) database maintained by the California Department of

Justice. We disagree.

      The AFS report falls under the public records exception to hearsay. See Fed.

R. Evid. 803(8). That exception allows for the admission of “the sundry sorts of

public documents for which no serious controversy ordinarily arises about their

truth, and it would be a great waste of time to have the person who created them

come to court and testify, such as birth certificates, death certificates, judgments,

licenses, and the like.” United States v. Orellana-Blanco, 294 F.3d 1143, 1150

(9th Cir. 2002). The firearms report was generated from data that the California

Department of Justice keeps “pursuant to duty imposed by [the California Penal

Code].” See Fed. R. Evid. 803(8). Specifically, the Penal Code requires firearms


                                           2
dealers to transmit basic identifying information about the firearm and its

purchaser to the California Department of Justice, which the Department stores in

the AFS database. See Cal. Penal Code §§ 12076(a)(1), 12077(b). This

“ministerial, objective, and nonevaluative” record-keeping raises no hearsay

concerns. See United States v. Wilmer, 799 F.2d 495, 501 (9th Cir. 1986) (citation

omitted).

      The AFS report was self-authenticating under Federal Rule of Evidence

902(4). The report bore an official seal and was certified as genuine by a custodian

from the Antioch Police Department.

      Finally, any error in admitting the firearms report was harmless given the

significant additional evidence of Buttner’s possession. Not only did the

government present evidence that a handgun was taken from Cebuano’s home

around the time Buttner stayed there and that Buttner possessed a gun at his sister’s

residence one week prior to his arrest, but at the time he was apprehended, police

officers witnessed Buttner reach into the grill where a handgun was secreted. The

question of Buttner’s possession is beyond dispute, and his conviction and

sentence are AFFIRMED.




                                          3